Citation Nr: 0631909	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  02-08 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The veteran had active service from December 1969 to July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.

Following appellate review in March 2004, the Board denied 
service connection for a low back disorder.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court) and in March 2005, the Court 
granted a joint motion for remand, vacating the Board's 
March 2004 decision and remanding the issue for further 
consideration.  In November 2005, the Board remanded the 
issue on appeal for additional development of the evidence.  
The case has now been returned to the Board for further 
appellate consideration.    


FINDING OF FACT

The veteran's low back disorder, diagnosed as degenerative 
disc disease of the lumbar spine, is reasonably shown to 
have had its origins during his period of active service.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, a low back disorder was incurred during active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
This law eliminated the concept of a well-grounded claim, 
and redefined the obligations of VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

As discussed in more detail below, sufficient evidence is of 
record to grant service connection for a low back disorder.  
Therefore, no further development is needed with respect to 
this claim.

Factual Background

The veteran alleges that he is entitled to service 
connection for a low back disorder as a result of an injury 
in service.  He contends that he was treated for an ankle 
injury at that time, but that he also suffered from low back 
pain.  Service connection is in effect for residuals of a 
left fibula fracture.  

A review of the service medical records shows that in May 
1971, the veteran fell off a wall and injured his left 
ankle.  There was no indication of treatment for a back 
injury in conjunction with the March 1971 fall.  Upon 
separation examination in July 1973, the spine and other 
musculoskeletal systems were clinically evaluated as normal.  

August 2000 medical records show that the veteran was 
treated for complaints of intermittent low back pain.  The 
assessment was history of chronic low back pain related to 
an old back injury (active duty military) and fracture of 
the left ankle.  X-ray results of the lumbar spine 
reportedly showed degenerative spurring of L2 through L4 
vertebral end plates and mild disc space narrowing at L2-L3.

On VA orthopedic examination in November 2000, the veteran 
was diagnosed as having mild degenerative lumbar disc 
disease.  Magnetic resonance imaging (MRI) of the lumbar 
spine showed minimal degenerative disc in the lumbar area 
with an L5-S1 disc showing minimal disc bulging.  There was 
no evidence of nerve root impingement at any level.  X-rays 
of the lumbosacral spine showed mild lumbar spondylosis.  
The examiner stated that there was no evidence of any 
connection between the veteran's healed left fibula fracture 
and his back and that his degenerative lumbar disc disease 
was consistent with his age.

VA treatment records dated in July 2002 show ongoing 
treatment for chronic low back pain.

At a December 2002 hearing before an RO hearing officer, the 
veteran testified that he believed that his degenerative 
disc disease of the lumbar spine resulted from the injury 
that occurred in service from a fall while he was stationed 
in Greece.  He stated that a Greek doctor who treated him 
for the fall also told him that the back pain he was 
experiencing at the time was permanent.  Upon a follow-up 
visit to the private doctor in Athens, not on the base, his 
back was re-examined and the doctor, essentially, told him 
that the back symptoms could get worse with age.  He has 
only had treatment at VA medical facilities.  He implied 
that one of the VA doctors told him that his back problems 
were consistent with age.  When the veteran told the doctor 
about his in-service injury, the doctor said that it could 
be due to the early injury, but that he could not say with 
certainty.

A December 2002 statement was received from the veteran's 
former Sargent.  The Sargent said that he was stationed with 
the veteran in Larissa, Greece, and that he could verify 
that the veteran injured himself by falling down from the 
top of a munitions bunker.  The veteran reportedly broke his 
leg and required emergency medical attention locally from 
foreign doctors because they were 200 miles away from the 
United States medical facilities in Athens, Greece.  The 
veteran wore a full leg cast for some time and sought 
subsequent medical attention via trips to Athens.

The Board remanded the case in November 2005 in order to 
afford the veteran further VA orthopedic examination.  

The veteran underwent a VA orthopedic examination in January 
2006 and was diagnosed as having chronic lumbar strain and 
degenerative disc disease, spondylosis 
L-S spine.  The examiner stated that he reviewed the 
veteran's entire claims folder and there was no indication 
of a back injury the service medical records.  The first 
entry for back complaints appeared to be around 2000.  It 
was noted that the veteran previously worked as a 
construction iron worker for about ten years.  The veteran 
reported that he last worked in that profession in 1992 and 
that he had to discontinue his job and occupation due to 
chronic lower back pain.  The examiner commented that one 
could assume that the force exhibited on the lower 
extremities was certainly sufficient to result in a fracture 
of the fibula, however this (the service medical records) 
did not indicate spinal involvement.  Given the above 
history and the lack of documentation concerning the initial 
injury to the back, the examiner concluded that it was 
simply not possible to definitively state whether the 
veteran's back condition was or was not related to the 
previous fall without resorting to speculation. 
 
A letter dated in December 2005 was received from the 
veteran's private physician in May 2006.  The physician 
reported treating the veteran since September 2005 for 
complaints of back pain and that he has been diagnosed as 
having musculoskeletal low back pain.  It was reported that 
the veteran's medical records including his service medical 
records had been reviewed.  After reviewing the veteran's 
whole history and upon physical examination, the physician 
concluded that the veteran's musculoskeletal back pain was 
at least as likely as not related to his injury while in 
service.  In particular, the physician noted that the 
veteran injured his left ankle in May 1971.  In a follow-up 
record in June 1971, the veteran had a cast removed from the 
left ankle but reported having continued pain.  The 
physician stated that the note does not specify that the 
pain was only in the ankle.  The examiner also assumed that 
when a person falls from a height enough to sustain a 
fracture of the fibula, that one would definitely injure 
muscles of the back and sustain back pain at that time. 

A statement was received from a fellow serviceman in May 
2006 who stated that he  was assigned with the veteran in 
Larissa, Greece, from July 1970 until July 1973.  The 
serviceman attested that during this time, the veteran 
injured his leg in a fall from the top of a munitions bunker 
and that he was treated by a Greek physician as well as by 
U.S. military personnel in Athens.  The serviceman recalled 
that the veteran complained of back pain during this time as 
he would lie on the marble floor to try to get relief.  It 
was also stated that the local medical treatment was not 
entered into the official Air Force medical records.  

Analysis

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. § 1110.  Service connection 
may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
is denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).

In this case, the record clearly indicates that the veteran 
served on active duty from December 1969 to July 1973, and 
that during this time he injured his left ankle during a 
fall.  The service medical records do not show complaints of 
low back pain; however, the veteran has reported that he has 
suffered from back pain since that injury.  A fellow 
serviceman attested to the veteran's complaints of back pain 
at the time of his left ankle injury.  The post-service 
medical evidence includes diagnoses of a low back disorder, 
which the veteran claimed developed as a result of the fall 
in service.  Expert medical opinion on this question is 
mixed.

Following VA orthopedic examination in November 2000, the 
examiner concluded that the veteran's degenerative disc 
disease of the lumbar spine was consistent with his age and 
did not see any evidence of a connection between the 
veteran's left ankle and his back.

On VA orthopedic examination in January 2006, the examiner 
concluded that without evidence of documented back 
complaints in the service medical records, it was not 
possible to definitively state whether the veteran's back 
condition was or was not related to the fall without 
resorting to speculation.

On the other hand, the veteran's private physician in 
December 2005 concluded that the veteran's musculoskeletal 
pain was at least as likely as not related to his injury in 
service.  This statement was also based on a thorough review 
of the veteran's medical records, including his service 
medical records.  The physician supported the conclusion by 
indicating that a fall that could sustain a fracture of the 
fibula could definitely injure the muscles of the back at 
the same time.

Accordingly, the Board finds that the factual circumstances 
in this case present a situation in which the evidence is at 
least in equipoise as to whether a low back disorder had its 
origins during service.  After resolving all reasonable 
doubt in favor of the veteran, and for the foregoing 
reasons, the Board finds that service connection for a low 
back disorder is warranted.  See 38 U.S.C.A. § 5107(b) (West 
2002).

ORDER

Service connection for a low back disorder is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


